MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-14-00412-CV

                            WILLIAM READY, Appellant

                                           V.
                           MICHAEL DOUGLAS, Appellee

 Appeal from the 506th District Court of Waller County. (Tr. Ct. No. 12-10-21659-B).


TO THE 506TH DISTRICT COURT OF WALLER COUNTY, GREETINGS:

      Before this Court, on the 5th day of May 2015, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed
             by the trial court on February 14, 2014. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that there was reversible
             error in the trial court’s judgment. Accordingly, the Court
             reverses the trial court’s judgment and remands the case to
             the trial court for further proceedings.

                    The Court orders that the appellees, Michael Douglas,
             pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
                Judgment rendered May 5, 2015.

                Panel consists of Justices Keyes, Bland, and Massengale.
                Opinion delivered by Justice Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 17, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT